Case: 19-13503     Date Filed: 01/23/2020   Page: 1 of 4


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13503
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:15-tp-60050-WPD-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                              versus

JOHNNY SLAUGHTER,

                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (January 23, 2020)

Before GRANT, HULL, and MARCUS, Circuit Judges.

PER CURIAM:

      Johnny Slaughter, a federal prisoner proceeding pro se, appeals from the

district court’s dismissal of his motion to reduce his sentence under Fed. R. Crim. P.
              Case: 19-13503     Date Filed: 01/23/2020    Page: 2 of 4


35(a). The government has moved for summary affirmance and to stay the briefing

schedule. Slaughter has moved for summary judgment.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      We review questions of the district court’s jurisdiction de novo. United States

v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010). We may affirm for any reason

supported by the record. United States v. Chitwood, 676 F.3d 971, 975 (11th Cir.

2012). Issues not briefed on appeal are deemed abandoned. See United States v.

White, 593 F.3d 1199, 1204 n.3 (11th Cir. 2010).

      Federal Rule of Criminal Procedure 35(a) provides that the district court may

correct a sentence that resulted from arithmetical, technical, or other clear error

within 14 days after sentencing. Fed. R. Crim. P. 35(a). The time limit in Rule 35(a)

is jurisdictional. See Phillips, 597 F.3d at 1196.

      Here, as an initial matter, Slaughter’s motion for summary judgment, in which

he argues that he is entitled to relief because the government missed the deadline to




                                          2
              Case: 19-13503     Date Filed: 01/23/2020   Page: 3 of 4


file its brief on appeal, is due to be denied because the government asked for and

received an extension of the filing deadline before Slaughter filed his motion.

      Next, the government’s argument is correct as a matter of law and there is no

substantial question about the outcome of the appeal. See Davis, 406 F.2d at 1162.

First, Slaughter has abandoned any challenge to the district court’s dismissal of his

Rule 35 motion because he does not raise any argument about it on appeal. See

White, 593 F.3d at 1204 n.3. Rather, he makes different sentencing and conviction

arguments on appeal than he made in his Rule 35 motion. To the extent that he seeks

to challenge orders or judgments other than the district court’s dismissal of his Rule

35 motion through his arguments on appeal, we will not consider such challenges

because Slaughter did not specify any other orders or judgments in his notice of

appeal. See Fed. R. App. P. 3(c)(1)(B).

      Even if Slaughter had not abandoned the issue, however, the government is

correct as a matter of law that the district court lacked jurisdiction to consider his

Rule 35 motion because it was not timely. See Phillips, 597 F.3d at 1196. A district

court may only correct or reduce a sentence under Rule 35(a) within 14 days of the

pronouncement of the sentence, and Slaughter filed his motion more than 2 years

after his sentence was pronounced in July 2017. See Fed. R. Crim. P. 35(a).

Accordingly, the district court was without power to modify Slaughter’s sentence




                                          3
              Case: 19-13503    Date Filed: 01/23/2020   Page: 4 of 4


under Rule 35(a) and correctly dismissed his motion for lack of jurisdiction. See

Phillips, 597 F.3d at 1196.

      Thus, there is no substantial question as to the outcome of the case, and the

government’s position is correct as a matter of law. See Davis, 406 F.2d at 1162.

Accordingly, the government’s motion for summary affirmance is GRANTED,

Slaughter’s motion for summary judgment is DENIED, and the government’s

motion to stay the briefing schedule is DENIED as moot.




                                        4